UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-6151


DERICK SINGLETON,

                       Plaintiff – Appellant,

          v.

BEN COAKLEY; ELISE CROSBY,

                       Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Timothy M. Cain, District Judge.
(2:11-cv-01283-TMC)


Submitted:   May 24, 2012                        Decided:   May 30, 2012


Before MOTZ and     DAVIS,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Derik L. Singleton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Derick       Singleton     appeals      the     district      court’s     order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                                   The

district court referred this case to a magistrate judge pursuant

to 28 U.S.C.A. § 636(b)(1)(B) (West 2006 & Supp. 2011).                                    The

magistrate judge recommended that relief be denied and advised

Singleton that failure to file timely and specific objections to

this recommendation could waive appellate review of a district

court order based upon the recommendation.

            The       timely       filing     of    specific       objections         to     a

magistrate       judge’s      recommendation        is      necessary      to     preserve

appellate review of the substance of that recommendation when

the     parties       have     been     warned       of     the     consequences            of

noncompliance.          Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir.    1985);    see     also     Thomas     v.   Arn,     474 U.S. 140     (1985).

Singleton       has   waived       appellate       review    by     failing      to    file

specific objections after receiving proper notice.                         Accordingly,

we affirm the judgment of the district court.

            We dispense with oral argument because the facts and

legal    contentions         are   adequately      presented       in   the      materials

before    the    court     and     argument     would     not     aid   the     decisional

process.



                                                                                  AFFIRMED

                                            2